Citation Nr: 1758889	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-13 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an initial compensable rating prior to July 14, 2014, and a disability rating greater than 10 percent from July 14, 2014, for left knee degenerative joint disease with status post anterior cruciate ligament reconstruction.

2.  Entitlement to an initial compensable rating prior to November 14, 2011, a disability rating greater than 10 percent from November 14, 2011 to July 13, 2014, a disability rating greater than 40 percent from July 14, 2014 to May 11, 2016, and a disability rating greater than 30 percent from July 1, 2017, for right knee total arthroplasty (previously rated as right knee degenerative joint disease with status post anterior cruciate ligament reconstruction).

3.  Entitlement to an initial compensable rating prior to November 14, 2011, and a disability rating greater than 10 percent from November 14, 2011 to May 11, 2016, for instability of the right knee.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1986 to September 1992 and from January 1994 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In an August 2014 rating decision, the RO assigned ratings of 10 percent from November 14, 2011 to July 13, 2014, and of 40 percent from July 14, 2014 for right knee degenerative joint disease.  The RO also granted a rating of 10 percent from November 14, 2011 for right knee instability.  The RO assigned an increased rating of 10 percent from July 14, 2014 for left knee degenerative joint disease.  In a July 2016 rating decision, the RO granted a temporary total rating for right total knee arthroplasty from May 12, 2016, and assigned a 40 percent rating from July 1, 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that when a VA examiner addresses additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e., the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

The Veteran was last afforded a VA examination for his bilateral knee disabilities in July 2014.  The examiner noted reports of knee flare-ups and stated that it was not possible to say with certainty if there was functional limitation during a flare-up without performing goniometer measurements during the flare-up; otherwise it was speculation.  Thus, the examiner did not opine as to functional loss during a flare based on the Veteran's statements and other relevant information.  On remand, the examiner should address flare-ups in compliance with Sharp.

Additionally, the Board observes that the June 2017 supplemental statement of the case noted that the Veteran did not appear for a VA examination to assess the severity of his bilateral knee condition scheduled for April 20, 2017.  VA treatment records show that on April 20, 2017, the Veteran was seeking medical treatment for his knees; specifically, he was at an orthopedic consultation to be measured for knee braces.  See, VA treatment records dated April 2017.  Accordingly, the Board finds that he may have had good cause for not reporting to his scheduled examination and should be afforded one more opportunity to appear.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of each service connected knee disability.

* All indicated tests should be performed, including range of motion testing expressed in degrees and in relation to normal range of motion.

* The examination must include testing results on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

* The examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees experienced during flare-ups and repetitive use over time.  

If the examination is not being conducted during a flare-up, the examiner should ask the Veteran to report his ranges of motion during flare ups.  The examiner should record these reports, estimating the ranges of motion reported.

The examiner should opine whether the Veteran's reports are consistent with the disabilities shown on examination.

If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

All opinions should be accompanied by reasons.

* 2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

